Citation Nr: 1505257	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-31 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a substantive appeal (VA Form 9 or equivalent) was timely filed.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Appellant alleges that her father had World War II service as a recognized guerilla in the service of the U.S. Armed Forces for the Far East and she seeks certain VA death benefits based on this service.  

There is indication in the record that her brother, and son of the alleged World War II guerilla combatant, is involved in the present appeal.  Because the RO has previously treated the Appellant as the claimant in this matter, the Board shall continue to treat her as the appropriate claimant in this appeal.  

While the record contains documents indicating that a veteran's service organization and a private attorney represented the claimant in the past, an appointment of individual as claimant's representative form (VA Form 21-22a) indicates that the Appellant and her brother wish to appoint themselves as representatives.  As this March 2011 VA Form 21-22a is the most recent evidence on the issue of representation, the Board construes it to indicate that the Appellant and her brother represent themselves, and thus, they are not represented by any other individual or organization. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the claim for VA death benefits due to the timeliness of the substantive appeal.  The Appellant appealed the denial in this decision and the matter is now before the Board.


FINDINGS OF FACT

1.  The Appellant was notified of the RO's decision that denied VA death benefits by a letter dated May 19, 2009. 

2.  The Appellant filed a notice of disagreement (NOD) in October 2009 and the RO issued a statement of the case (SOC) on February 26, 2010, which was mailed to the Appellant on March 1, 2010. 

3.  The RO received a substantive appeal (VA Form 9) on January 26, 2011, which was not within 60 days of the March 1, 2010 mailing of the SOC or within one year of the initial May 19, 2009 RO decision. 


CONCLUSION OF LAW

No timely substantive appeal has been received with regard to the issue of entitlement to VA death benefits.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of a Substantive Appeal

An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal (VA Form 9 or equivalent).  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A substantive appeal must either indicate that all of the issues presented in applicable SOCs and supplemental SOCs are being appealed or must specify the particular issues being appealed.  It should also set out specific arguments related to errors of fact or law made by the agency of original jurisdiction in reaching the determination being appealed.  See 38 C.F.R. § 20.202.  The substantive appeal must be filed within 60 days after mailing of the SOC, or within the remainder of the one year period from the mailing of notification of the determination being appealed.  See 38 C.F.R. § 20.302.  Extensions of time for filing a substantive appeal may be granted for good cause.  See 38 C.F.R. § 20.303 (2014).

Questions as to timeliness or adequacy of the substantive appeal shall be determined by the Board.  The Board may dismiss any appeal over which it determines it does not have jurisdiction.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

In October 2008, the Appellant filed an informal claim for VA death benefits based on her father's activities during World War II.  She filed a formal claim in January 2009.  The RO denied the claim for VA death benefits and notified the Appellant of the decision by mailing a letter on May 19, 2009.  The Appellant filed a timely NOD which was received by the RO on October 16, 2009.  The RO issued an SOC on February 26, 2010 denying the claim for VA death benefits and notified the Appellant of its decision by mailing letter and a copy of the SOC on March 1, 2010.  The letter also informed the Appellant what she must do to perfect an appeal of the RO's decision and when she must file a substantive appeal.  

The RO received the Appellant's VA Form 9 on January 26, 2011.  Unfortunately, this document was received well after the time limit for filing a substantive appeal, which, in this case, was May 24, 2010, which would have been one year since the issuance of the initial May 2009 RO decision with an additional 5-day presumptive period.  See 38 C.F.R. § 20.305 (2014).

Additionally, the Board has considered whether the Appellant filed a timely request for an extension of the time limit to file a substantive appeal.  However, the Board notes that, prior to the expiration of the period for filing a timely substantive appeal, no document was filed by the Appellant that can be construed as a timely request for such an extension.  

Having reviewed the record in its entirety, the Board finds that the Appellant failed to submit a timely substantive appeal with respect to the initial May 2009 RO decision, pertaining to the issue of VA death benefits.  The receipt of the January 2011 VA Form 9 was more than one year past the deadline for submitting the appeal.  Significantly, the Appellant has provided no explanation or good cause for the failure to respond in a timely manner.  There is also no evidence that the Appellant made any attempt to contact the RO prior to the expiration of the appeal period to request an extension for filing a substantive appeal on this issue.

The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.  However, while the Board recognizes that Percy indicates that substantive appeals may be accepted when untimely if circumstances warrant, the Board notes that VA has not waived the timeliness issue as evidenced by the RO's April 2011 deferred rating decision and the June 2011 letter informing the Appellant of the jurisdictional issue.  Moreover, the Board finds no compelling reason in this case to accept this appeal. 

Therefore, the Board must dismiss the claim on the basis that a timely substantive appeal was not received.  Absent a timely filed substantive appeal, or a timely request for an extension of time for submission, the Board is without jurisdiction to adjudicate the claim, and the matter must be dismissed.  38 C.F.R. § 20.101. 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board need not discuss the VCAA in the context of the timeliness of a substantive appeal for entitlement to service connection for VA death benefits.  The issue presented is decided as a matter of law.  The facts are not in dispute.  The Court has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).


ORDER

The appeal concerning the timeliness of the substantive appeal of the May 2009 RO decision is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


